[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: DEFENDANT'S MOTION FOR CONTEMPT POST JUDGMENT (153)
The defendant now moves for recovery of $1,000 incurred in taking the plaintiffs deposition pursuant to an order of the court entered May 5, 1997 ordering the plaintiff to answer the defendant's request for interrogatories and production by May 19, 1997 or:
    ". . . the defendant may depose the plaintiff at the plaintiff's expense including a reasonable attorney fee to be determined by the court."
A limited contested trial was completed in May of this year. A Memorandum of Decision was filed on August 10, 1998. The plaintiff filed a motion to reargue on August 17, 1998 that was heard on September 28, 1998 and the relief sought was denied the following day at which time a Corrected Memorandum of Decision was filed to correct a typographical error. No appeal has been filed and the judgment is now a final judgment. The defendant's motion admits that the defendant, during the course of the actual trial, did not seek recovery of counsel fees. The admission is fatal. The court was never asked to determine a reasonable attorney fee as the order to compel provided. As the cases characterize the financial orders as a "mosaic", the court does not intend to rearrange the tiles after the judgment has become final with no recovery sought during the trial.
The motion is denied.
HARRIGAN, J. CT Page 14702